DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          RETCNICK FAUSTEN,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-2185

                            [November 6, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph George Marx,
Judge; L.T. Case Nos. 502018CF009089A, 502018CF011782A,
502017CF006374A,        502018CF009391A,     502018CF008313A,      and
502017CF005872A .

   Retcnick Fausten, West Palm Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

    The defendant appeals an order denying his Florida Rule of Criminal
Procedure 3.800 motion for correction, reduction, and modification of his
sentence. It appears the defendant was seeking to correct an allegedly
illegal sentence under rule 3.800(a), and a reduction or modification of a
legal sentence under rule 3.800(c).

    To the extent the defendant was seeking relief under rule 3.800(a), we
affirm. See Brooks v. State, 969 So. 2d 238, 242-43 (Fla. 2007) (holding
that a scoresheet error raised under rule 3.800(a) is harmless if the court
could have imposed the same sentence using a corrected scoresheet). To
the extent the defendant was seeking relief under rule 3.800(c), we dismiss
the appeal as a non-appealable order. See Mickens v. State, 985 So. 2d
681 (Fla. 4th DCA 2008); Regis v. State, 798 So. 2d 887 (Fla. 4th DCA
2001).

   Affirmed in part; dismissed in part.
MAY, GERBER and FORST, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2